Citation Nr: 1812057	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disability, including as secondary to service connected costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1978.  He served in the United States Army.  Subsequently, his character of discharge was upgraded to under honorable conditions.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the RO in Cleveland, Ohio.  

This matter was most recently before the Board in June 2017, when it was remanded for a supplemental medical opinion regarding the Veteran's lung nodules.  Earlier, in August 2016, the Board remanded this matter for a VA examination to encompass all of the Veteran's current lung disabilities.


FINDING OF FACT

The Veteran's respiratory disabilities were not incurred in or otherwise related to service, nor are they secondary to his service connected costochondritis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, including as secondary to service connected costochondritis, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Direct service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Secondary service connection requires: (1) a service connected disability; (2) a nonservice connected disability; and (3) evidence that the nonservice connected disability is either (a) proximately due to or the result of the service-connected disability or (b) aggravated (increased in severity) by the service-connected disability.  See 38 C.F.R. § 3.310.

For the purpose of evaluating lay evidence, to include a veteran's statements about his health conditions and the circumstances of his service, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptomatology of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical etiology or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Competent lay evidence may or may not be credible, that is, "plausible or capable of being believed."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider self-interest, bias, and consistency, among other factors, in evaluating credibility.  See id.  However, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Although the Board must adhere to guidelines when it evaluates lay evidence, "[t]his is not to say that the Board may not discount lay evidence when such discounting is appropriate.  Rather, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Id. at 1336-1337.  If the Board finds that competent lay evidence is not credible, then the Board affords that evidence no weight in its decision because it is not probative.

Analysis

Here, the Veteran has a current respiratory disability.  During the pendency of this claim, the competent medical evidence of record shows diagnoses of chronic obstructive pulmonary disease (COPD), asthma, lung nodules, and follicular lymphoma.  Accordingly, the first element of direct service connection has been met. 

Turning to the second element, however, the Board finds that there is insufficient credible evidence to establish in-service incurrence.  For the reasons stated below, the Board arrives at this finding notwithstanding the Veteran's lay statements.  

In February 1978, the Veteran was recommended for discharge because he wrote approximately nine fraudulent checks and misrepresented his enlisted rank associated with at least one of those checks.  Earlier, in August 1977, he was not recommended for re-enlistment in connection with cashing "bad checks on post."  

In January 2001, the Veteran applied for a VA a pension on the basis that his COPD was not due to military service.  He indicated that COPD began in December 1998 and he was not exposed to asbestos in service.  

In July 2008, the Veteran received a letter from the Georgia Department of Human Resources indicating he owed more than $23,000 in overdue child support.  Just months earlier, in November 2007, he initiated the present claim.  During the April 2016 videoconference Board hearing before the undersigned, the Veteran testified that he was exposed to asbestos in service and "[e]verything started in the military," to include his COPD.

The Board finds that the Veteran's statements regarding in-service incurrence are competent, but the statements are not credible.  This is because the evidence shows a history of untruthfulness regarding his service and associated finances in order to obtain a monetary benefit.  The evidence also demonstrates self-interest, bias, and inconsistency that go to the heart of this claim.  Accordingly, the Board affords the statements as to in-service incurrence no weight in its decision.

However, the Board still has an obligation to consider the other evidence of record pertaining to in-service incurrence.  Here, the Veteran's service treatment records (STRs) are negative for respiratory problems.  In fact, STRs from September 1976 note "normal chest xray" and in March 1977 they state no "pulmonary problems."  In June 1973 and March 1977 it is observed: "lungs clear."  His February 1978 separation examination is negative for respiratory problems.  What is more, a VA examination report from April 2001 opines that the Veteran "had no respiratory complaints prior to 1998" and private treatment records from June 1999 associated with the Veteran's Social Security claim opine that, "clinically," he "showed no symptoms of any degree of pulmonary involvement" (although a five pack per day smoking habit, "on the average," was noted).  

In sum, the Board finds that there is insufficient credible evidence to establish in-service incurrence.  As a result, nexus is not for consideration and the claim is not warranted on the basis of direct service connection.  At the same time, the Board finds that even if nexus had been reached, the July 2017 VA supplemental opinion is adequate because the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative."  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Also, the Board finds that the speculation referred to in the opinion reflects the limitations of knowledge in the medical community at large and not those of the specific opinion provider.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

With regard to secondary service connection for his COPD, first contended by the Veteran during the April 2016 videoconference Board hearing, although there is a service connected disability (costochondritis) and non-service connected respiratory disabilities, there is no competent medical evidence that the nonservice connected disabilities are either proximately due to or the result of the service connected disability or aggravated by the service connected disability.  On the contrary, the October 2016 VA examination report stated that "costochondritis is not a pulmonary (lung) condition" and there is no "direct or indirect cause and effect relationship" between costochondritis and COPD.  In addition, the July 2017 VA supplemental opinion went a step further and stated that there is no "direct or indirect cause and effect relationship" between costochondritis and the Veteran's lung nodules.  Accordingly, the claim is not warranted on the basis of secondary service connection.
  

ORDER

Service connection for a respiratory disability, including as secondary to service connected costochondritis, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


